internal_revenue_service number release date index number -------------------- ------------------------------------------------- ------------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-148114-10 date date ------------------------------------------------------- ------------------------------------------------ -------------------------------------------- ------------------------------------------------------------------------------------- ---------------------- ----------------- -------------- ------------------- ------------------------- employer successor employer union veba date a date b date c date d dear ------------- this is in reply to the ruling_request dated date which was submitted by your authorized representative based on the information submitted we understand the relevant facts to be as follows pursuant to collective bargaining agreements with union employer_provided group_health_plan coverage to eligible retired employees and their dependents employer became the subject of a bankruptcy proceeding under title of the united_states_code on date a in connection with the bankruptcy employer negotiated the sale of substantially_all of its assets to successor employer on date b resulting in employer’s liquidation in connection with employer’s bankruptcy and liquidation plr-148114-10 employer and union entered into a shutdown agreement on date c as part of the shutdown agreement employer and union renegotiated the retiree health benefits veba was established to fund the renegotiated benefits successor employer is required to make ongoing contributions to veba pursuant to a negotiated formula the contributions made by successor employer are less than of the cost of coverage the plan and veba are administered by a board_of trustees the members of which are independent of employer successor employer and union entered into a modified collective bargaining agreement to provide health care coverage to employer’s retirees and dependents who were represented by union the modified collective bargaining agreement creates a veba that funds plans providing health benefits to employer’s retirees effective date d the veba is independent of employer and successor employer and managed by an independent board_of trustees coverage under the proposal is less generous than pre-bankruptcy coverage provided by employer coverage is offered to employer’s retirees as of the date of the asset sale to successor employer and those employee’s who retired on the date of the asset sale these two classes of individuals are eligible individuals for purposes of sec_35 because they are receiving pension benefits from the pension_benefit_guaranty_corporation sec_35 provides an percent tax_credit for amounts paid_by an eligible_individual for qualified_health_insurance during eligible coverage months for coverage of the individual and qualifying family members through date under current law the credit i sec_65 percent for eligible coverage months beginning date sec_35 define sec_11 categories of health coverage that are qualified_health_insurance including coverage under a cobra_continuation_provision as defined in sec_9832 and for eligible coverage months beginning before date coverage under an employee_benefit_plan funded by a veba as defined in sec_501 established pursuant to an order of a bankruptcy court sec_9832 defines a cobra_continuation_provision as sec_4980b other than subsection f insofar as it relates to pediatric vaccines part of subtitle b of title i of the employee_retirement_income_security_act_of_1974 other than section or title xxii of the public health service act under sec_35 an eligible_individual is not entitled to the health_coverage_tax_credit hctc for a month in which the eligible_individual has other specified coverage and is not entitled to the hctc with respect to a family_member for a month in which the family_member has other specified coverage sec_35 provides that a plan under which an employer pays or incurs at least percent of the cost of coverage is other specified coverage for any individual receiving coverage under the plan sec_35 also provides additional circumstances under which eligible alternative taa recipients are considered to have other specified coverage namely if the employer pays or incurs any portion of the cost of coverage under certain plans or if the eligible plr-148114-10 alternative taa recipient is merely eligible for coverage under certain plans for which an employer pays or incurs at least percent of the cost of coverage sec_4980b requires group_health_plans with some exceptions to make cobra_continuation_coverage available to qualified beneficiaries in connection with the occurrence of qualifying events a bankruptcy proceeding under title of the united_states_code with respect to an employer that but for the cobra_continuation_coverage required under sec_4980b results in a loss of coverage for a retired employee or a spouse dependent_child or surviving_spouse of a retired employee is one of the qualifying events as is the termination other than by reason of gross misconduct of the covered employee’s employment under sec_54_4980b-4 q a-1 c of the miscellaneous excise_tax regulations to lose coverage in this context means to cease to be covered under the same terms and conditions as in effect immediately before the qualifying_event sec_54_4980b-7 of the regulations sets forth the rules for how long a plan must make cobra_continuation_coverage available in connection with a qualifying_event that is the bankruptcy of the employer under q a-4 e of sec_54_4980b-7 a plan may be obligated to make cobra_continuation_coverage available to the retired employee until the retired employee’s death and in the case of any other qualified_beneficiary until the earlier of the qualified beneficiary’s death or the date that i sec_36 months after the retired employee’s death in connection with a qualifying_event that is the termination of the covered employee’s employment a plan is generally required to make cobra_continuation_coverage available for up to months but in some circumstances the 18-month period may be extended to up to or months however under q a-1 of sec_54_4980b-7 the obligation to make cobra_continuation_coverage available can end on various earlier dates including the date that the employer ceases to provide a group_health_plan to any employee under q a-8 of sec_54_4980b-9 of the regulations a purchaser of substantial assets has the obligation to offer cobra_continuation_coverage to m a qualified beneficiaries of the seller if the seller ceases to provide a group_health_plan to any employee in connection with the sale and if the purchaser continues the business operations associated with the assets purchased from the seller without interruption or substantial change under q a-1 of sec_54_4980b-5 of the regulations the coverage that must be made available to a qualified_beneficiary is the same coverage that is made available to similarly situated noncobra beneficiaries under sec_4980b of the code a group_health_plan has the same meaning under sec_4980b as under sec_5000 under sec_5000 a group_health_plan is a plan of or contributed to by an employer or employee_organization to provide health care to one or more listed classes of individuals including current and former employees plr-148114-10 the plan was established by employer and union to provide health care to former employees of employer successor employer contributes to the plan the plan is clearly a group_health_plan within the meaning of sec_5000 and sec_4980b of the code there is nothing in the facts to indicate that any of the exceptions to the cobra_continuation_coverage requirements of sec_4980b applies to either the plan or to any other group_health_plan maintained by employer or successor employer for any relevant period described in this ruling the benefits the retirees of union are receiving from the plan are different from the benefits they were receiving before those benefits were renegotiated and are not the same as those being made available to potential similarly situated noncobra beneficiaries of successor employer any change in the terms or conditions under which benefits are provided constitutes a loss of coverage for purposes of the cobra_continuation_coverage requirements of sec_4980b unless the change is the same change that is being made for similarly situated noncobra beneficiaries accordingly the bankruptcy of employer is a qualifying_event for any union retiree who was receiving retiree coverage before the change in benefits occurred and for any spouse or dependent_child or surviving_spouse of such a retired employee receiving benefits under a group_health_plan of employer on the day before the bankruptcy proceeding commenced with respect to employer for those employees who retired on the date of the sale of assets and who had health coverage from the plan of employer through that date their retirement constitutes a qualifying_event that is the termination for a reason other than the employee’s gross misconduct of the covered employee’s employment it is not clear from the facts described if successor employer would have the obligation to offer cobra_continuation_coverage to m a qualified beneficiaries of employer but it is also not clear that successor employer would not have such an obligation because of the legal uncertainty as applied to these facts it is certainly reasonable for successor employer to take steps to discharge such a potential obligation the obligation of employer or of successor employer under sec_4980b is to make available to the qualified beneficiaries in connection with the employer’s bankruptcy or the termination of employment the same coverage it makes available to similarly situated beneficiaries who have not experienced a qualifying_event coverage under the plan does not satisfy this requirement coverage that does not satisfy the requirements of sec_4980b can nevertheless be considered coverage provided pursuant to sec_4980b if the coverage is made available in settlement of an obligation to make cobra_continuation_coverage available under the facts described coverage made available under the plan to those individuals who are qualified beneficiaries in connection with employer’s bankruptcy and to those who retired on the date of the sale of assets is being made available at least in part in settlement of whatever obligations employer and successor employer may have had under the plr-148114-10 cobra_continuation_coverage requirements by changing the terms under which retiree coverage would be made available because the bankruptcy proceeding and the individual retirements of employees on the date of the sale of assets are qualifying events and employer or successor employer may have been obligated under sec_4980b to make continuation_coverage available to qualified beneficiaries the coverage made available under the plan to qualified beneficiaries in connection with employer’s bankruptcy or in connection with the retirement of the individual on the date of the sale of assets is in settlement of an obligation to make cobra_continuation_coverage available in general it is inconsistent with the policies reflected in the rules of sec_4980b to allow an effective waiver of an individual’s future rights as a potential qualified_beneficiary before a qualifying_event for that individual has occurred if such a waiver could be effective a plan could avoid any cobra_continuation_coverage obligation merely by requiring all enrolling participants to waive all cobra_continuation_coverage rights as a condition of enrollment the regulations acknowledge the right of a qualified_beneficiary to waive the right to cobra_continuation_coverage once a qualifying_event has occurred and the right to revoke that waiver before the end of the election_period although the regulations do not acknowledge the possibility of a waiver before the right to elect cobra_continuation_coverage arises we believe that in limited circumstances such a waiver can be effective if a waiver is entered into shortly before and in anticipation of a qualifying_event with the waiving party being fully informed of the right to cobra_continuation_coverage in connection with the anticipated qualifying_event then the waiver is not contrary to the policies reflected in sec_4980b in these limited circumstances in which an anticipatory waiver of cobra_continuation_coverage is not contrary to public policy the provisions in the regulations allowing revocation of the waiver until the end of the election_period apply thus although an individual may effectively waive some or all of the individual’s cobra_continuation_coverage rights shortly before the occurrence of the qualifying_event that gives rise to those rights under the code provisions and regulations relating to cobra_continuation_coverage the individual may revoke that waiver at any time before the end of the cobra election_period however the effect of other laws such as law under title of the united_states_code may affect the individual’s right under the code to revoke the waiver in the facts described union negotiated the terms of the plan with employer after the bankruptcy proceeding commenced but before it had resulted in a loss of health coverage for the retirees and thus before a qualifying_event had occurred the terms of the plan because the coverage is not the same as that provided to similarly situated noncobra beneficiaries did not satisfy the requirements for cobra_continuation_coverage the agreement by union to accept the plan in lieu of the coverage required under sec_4980b was an effective waiver of the retirees’ cobra_continuation_coverage rights the code and the regulations alone would not prevent an individual subject_to the agreement negotiated by union from revoking that waiver at any time plr-148114-10 before the end of the cobra election_period however applicable law under title of the united_states_code may prevent such a revocation from taking effect coverage provided pursuant to the requirements of sec_4980b is coverage provided under a cobra_continuation_provision within the meaning of sec_9832 even if the coverage does not satisfy the requirements of sec_4980b such coverage is also qualified_health_insurance within the meaning of sec_35 accordingly based on the information presented and representations made we rule as follows coverage under the plan while not satisfying the requirements of sec_4980b is qualified_health_insurance for purposes of sec_35 with respect to those retirees and their family members to whom employer or successor employer had the obligation to make cobra_continuation_coverage available under sec_4980b in connection with employer’s bankruptcy or in connection with the retirement of an employee on the date of the sale of assets management of the veba trust by the board_of trustees which is independent of employer successor employer or any other entity will not affect the status of the health coverage as qualified_health_insurance under sec_35 election of the health coverage in advance of the applicable cobra continuation period will not affect the health coverage’s status as qualified_health_insurance under sec_35 except as specifically ruled no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed about how the employee_retirement_income_security_act_of_1974 applies to the facts described in this letter further no opinion is expressed concerning the tax-exempt status of the veba this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker branch chief health and welfare branch office of associate chief_counsel division counsel tax exempt government entities
